ORDER SUSTAINING OBJECTION TO AUTOMATIC REINSTATEMENT
On September 13, 2005, this Court issued an Order suspending respondent for sixty (60) days, effective October 24, 2005, with automatic reinstatement thereafter. Matter of Layson, 834 N.E.2d 127 (Ind.2005). This Order also assessed the costs of the proceedings against respondent. On December 14, 2005, the Indiana Supreme Court Disciplinary Commission filed, pursuant to Ind. Admission and Discipline Rule 23 § 4(c) its Objection to Automatic Reinstatement, noting respondent had not paid the costs, totaling $315.06, and that respondent's suspension was to automatically terminate December 24, 2005, unless this Court took further action.
And this Court, being duly advised, now finds that the Disciplinary Commission's Objection should be SUSTAINED and that respondent's automatic reinstatement should be deferred until he provides the Disciplinary Commission with proof of payment of all costs of these proceedings.
IT IS, THEREFORE, ORDERED that the Disciplinary Commission's Objection is SUSTAINED and that respondent's automatic reinstatement is deferred until he provides the Disciplinary Commission with proof of payment of all costs of these proceedings.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Maria Denise Granger, and to all other entities as provided in Admis.Disc.R. 28(8)(d).,
All Justices concur.